TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00638-CR







Ronald Dodd Adcock, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 94-007, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING







PER CURIAM


	This is an appeal from a judgment of conviction for theft.  Sentence was imposed
on June 22, 1995, and a timely motion for new trial was filed.  Thus, the deadline for filing notice
of appeal was September 20, 1995.  Tex. R. App. P. 41(b)(1).  Appellant did not file his notice
of appeal on or before that date, nor did he timely request an extension of time for filing.  Rule
41(b)(2).  Instead, appellant filed his notice of appeal on October 31, 1995, together with a motion
and amended motion for leave to file late appeal.

	This Court is not authorized to suspend the appellate time limits.  Garza v. State,
896 S.W.2d 192 (Tex. Crim. App. 1995).  Appellant's amended motion for leave to file late
appeal is accordingly overruled and the original motion is dismissed.

	Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App. 1988).  Appellant must await this Court's mandate of dismissal, after which he may file a
post-conviction application for writ of habeas corpus seeking an out-of-time appeal.  Tex. Code
Crim. Proc. Ann. art. 11.07, § 2 (West Supp. 1995).

	The appeal is dismissed.


Before Justices Powers, Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:  November 15, 1995

Do Not Publish